



form8kexhibit_image1a01.jpg [form8kexhibit_image1a01.jpg]




July 14, 2020


Re:     Temporary Base Salary Reduction
 
Dear Jorge:
 
In response to the continuing COVID-19 global pandemic, this letter confirms our
agreement regarding a voluntary reduction in Base Salary payable pursuant to the
Employment Agreement, dated May 1, 2014, between yourself and ARC Document
Solutions, Inc. (“ARC”), as amended (collectively, the “Executive Agreement”) on
terms set forth below. (Terms not otherwise defined in this letter shall have
the meanings ascribed to them in the Executive Agreement.)
 
1.
Effective as of July 5, 2020, Base Salary payable under the Executive Agreement
shall be voluntarily reduced by thirty percent (30%) (the “Base Salary
Reduction”) until further agreement between the parties to the Executive
Agreement (the “Effective Period”).



2.
Notwithstanding anything to the contrary contained in this letter, if your
employment with ARC is terminated by ARC without Cause or by you for Good Reason
during the Effective Period, any severance benefits payment to you under the
Executive Agreement shall be calculated based on the amount of Base Salary set
forth in Section 3(a) of the Executive Agreement, without taking into account
the Base Salary Reduction.  



Except as specifically amended by this letter, the Executive Agreement remains
in full force and effect without modification.
 
Please confirm your acknowledgement and agreement with the foregoing by signing
where indicated below.
 
            




Very truly yours,
        
ARC Document Solutions, Inc.


/s/ Kumarakulasingam Suriyakumar________
Kumarakulasingam Suriyakumar
Chief Executive Officer


ACKNOWLEDGED AND AGREED:
 
 
/s/ Jorge Avalos                
By: Jorge Avalos





12657 Alcosta Blvd., Suite 200 San Ramon, CA 94583 925-949-5100 www.e-arc.com

